United States Court of Appeals
                       For the First Circuit

No. 20-1093

                     UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

              RASHAAD MCKINNEY, a/k/a Dawson, a/k/a D,

                       Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court, issued on July 19, 2021, is amended
as follows:


     On page 2, line 14, delete the comma following "("DTO")"

     On page 6, line 18, replace the comma with a semicolon
following "actors"

     On page 8, line 12, replace "f.3d" with "F.3d"

     On page 9, line 11, replace " Al-Rikabi" with "Al-Rikabi"